                    Case 19-15265       Doc 278     Filed 08/03/20     Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND

In Re:                                 )
                                       )
TOUFIC SALIM MELKI                     )      Case No: 19-15265
                                       )      (Chapter 11)
         Debtor                        )
                                       )

               LIMITED REPLY OF THE BURNS LAWFIRM, LLC TO
         DEBTOR’S MOTION TO EXTEND PLAN FILING FROM AUGUST 3, 2020

                  THE BURNS LAWFIRM, LLC (the “Firm”), by and through undersigned counsel,

John D. Burns, Esquire, and The Burns Law Firm, LLC hereby files this Limited Reply as

erstwhile counsel to the Debtor Toufic Salim Melki, and states as follows:

                  The Firm was terminated by the Debtor on June 20, 2020 following retention of

new counsel. This followed a status hearing on July 15, 2020, wherein the Debtor received

certain direction from the Court on his prospective actions. The Debtor has chosen to proceed

with new counsel thereafter. The undersigned requested and the Court acknowledged on July 15,

2020 that a Plan extension would be necessary, at which time the undersigned suggested on the

record an extension to September 30, 2020.

                  The Debtor by and through new counsel has filed a Motion to Extend Plan Filing

from August 3, 2020 to October 15, 2020. Therein as one of several reasons stated for an

extension, the Debtor relays that a copy of the file has been requested, and in part provided. The

Firm will do its best to cooperate with reasonable requests for copies of its file documents;

however, it is important for all to note that the Firm and the Debtor have agreed that the file is

property of the Firm, not of the client. Any copy of the file is usually presented on 30 days written

notice to balance the capacities of the Firm regarding a large document request with all client

needs generally, as well as the requester’s. This is purposed at avoiding intentional exigency by a
                   Case 19-15265        Doc 278     Filed 08/03/20      Page 2 of 3




client who elects to require a substantial file copy in a timeframe that is difficult for a small firm

like the undersigned to meet.

               A redacted copy of the Firm’s retainer agreement under which it obtained such

terms with the Debtor is annexed hereto as Exhibit A. The Firm notes that it is reasonable that

new counsel needs time to acquaint himself with a new client and file. However, the Firm must

note as a minor correction that the Debtor should not be awaiting copies of the file as any part of a

request for extension of time since the Debtor should be in possession of all filings made during

the Firm’s tenure as counsel. The Firm provided copies to Debtor by email of all filings

contemporaneous with ECF notifications.

               Notwithstanding the foregoing, the Firm shall work with the Debtor as practical

circumstances require to facilitate a transfer of matters to new counsel and confirms for the Court

and new counsel that a request was made on July 15, 2020 for a plan filing extension.

                                                       RESPECTFULLY SUBMITTED,
                                                       /s/ John D. Burns               .
                                                       John D. Burns, Esquire (#22777)
                                                       The Burns LawFirm, LLC
                                                       6303 Ivy Lane; Suite 102
                                                       Greenbelt, Maryland 20770
                                                       (301) 441-8780
                                                       info@burnsbankruptcyfirm.com
                                                       Counsel for the Firm
                 Case 19-15265       Doc 278     Filed 08/03/20    Page 3 of 3




                                CERTIFICATE OF SERVICE

              I HEREBY CERTIFY THAT on this 3rd day of August, 2020, a copy of the
foregoing Limited Response was served, by first class mail postage prepaid, or by ECF unless
otherwise specified upon the following parties in interest:

VIA ECF:
Daniel M. Press, Esquire
Chung & Press, PC
67198 Whittier Avenue
STE 200
McLean VA 22101
                                                    /s/ John D. Burns   .
                                                   John D. Burns, Esquire
